Citation Nr: 0334509	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (previously characterized as a pinched nerve).  

2.  Entitlement to service connection for a low back 
disability (previously characterized as a pinched nerve).  

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1974 to February 
1981.  

By rating action in September 1981, the RO denied service 
connection for acute bronchitis.  The veteran was notified of 
this decision and did not appeal.  

The issues of service connection for cervical spine and low 
back disorders (previously characterized as a pinched nerve) 
initially came before the Board of Veterans Appeals (Board) 
on appeal from a September 1999 RO decision.  A personal 
hearing before the undersigned member of the Board was held 
in Washington, DC in June 2001.  The Board remanded the 
appeal for additional development in August 2001.  As will be 
explained in the Remand section below, the Board has 
recharacterized the issue of service connection for a pinched 
nerve to service connection for a cervical spine and a low 
back disability.  

The remaining issue comes before the Board on appeal from an 
August 2002 decision by the RO which denied service 
connection for acute bronchitis/bronchial asthma.  A personal 
hearing before the undersigned member of the Board was held 
in Washington, DC in June 2003.  


REMAND

Initially, the Board notes that the veteran originally 
characterized his claim as service connection for a pinched 
nerve of the neck and low back.  However, it appears that 
subsequent development of the issue focused on the cervical 
spine with no consideration being given to the lower back, as 
evidenced by the findings from the November 2001 VA 
examination.  After review of the veteran's testimony, it is 
apparent that these are two distinct disabilities claimed to 
have arisen from two separate incidents in service.  
Accordingly, the Board has recharacterized the issues to 
reflect the appropriate adjudicatory considerations of the 
veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in August 2001 for a VA examination and opinion as to the 
nature and etiology of any identified disability involving 
the cervical spine and low back.  While the examiner offered 
an opinion regarding the cervical spine, there were no 
findings or opinion concerning the veteran's low back 
complaints.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  Accordingly, 
the appeal must be remanded to the RO for compliance with the 
Board's instructions.  

The Board also notes that the veteran testified that he was 
treated for the disabilities now at issue on appeal at the 
East Orange VAMC in Newark, NJ from 1982 to around 1989.  
Although a response to a request for records from that 
facility indicated that there were no records pertaining to 
the veteran, it appears that the RO requested records only 
for 1989.  As the veteran claims to have been treated at that 
facility beginning in 1982, another attempt should be made to 
obtain all available records from 1982 to 1989.  

Regarding the remaining issue on appeal, the Board notes that 
the RO has characterized the issue as service connection for 
acute bronchitis/bronchial asthma.  However, these are two 
separate and distinct disabilities, one of which, acute 
bronchitis, was previously denied by the RO in September 
1981.  As such, that issue can only be reopened upon 
submission of new and material evidence.  The RO's 
adjudication and denial of this matter appears to include a 
quasi- new and material evidence analysis and a de novo 
review, and a conclusion that the prior denial of acute 
bronchitis/bronchial asthma is confirmed.  The Board notes 
that bronchial asthma has never been adjudicated previously.  
Moreover, the veteran was never informed of what constitutes 
new and material evidence nor was he provided with the 
appropriate laws and regulations pertaining to finality.  The 
most recent medical evidence of record shows a diagnosis of 
asthma and additional reactive airway disease which was not 
specifically identified.  The service medical records show 
treatment on one occasion for acute bronchitis.  Given the 
medical complexity of this issue, the Board finds that a VA 
examination should be undertaken to determine the nature and 
etiology of the veteran's current respiratory disorder.  See 
Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).   

Lastly, it is noted that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  The 
Act and implementing regulations, among other things, 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification provisions.  38 C.F.R. § 3.159 (2003).  

Concerning the issues involving the cervical spine and low 
back, while the veteran was informed of the enactment of the 
VCAA in the August 2001 remand, he has not been provided with 
the appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains VA's duty to assist.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim. The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio, 
supra), they should be given the 
opportunity to respond.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any neck, low back, or respiratory 
problems since his discharge from 
service.  Of particular interest are all 
records from the East Orange VAMC, 
Newark, NJ for treatment from 1982 to 
1989.  If those records have been retired 
from active files, the RO should 
undertake a search of inactive files in 
an attempt to locate the documents.  
After securing the necessary release, the 
RO should attempt to obtain all records 
not already associated with the claims 
file.  If any records identified by the 
veteran cannot be obtained, he should be 
so informed and it should be documented 
in the claims folder.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
correct diagnosis and etiology of his 
current respiratory problems.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with this 
examination, including pulmonary function 
studies.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any identified 
respiratory disorder was present in 
service or is otherwise related to 
military service.  The physician should 
provide a complete rationale and basis 
for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  

4.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and, if feasible, the etiology 
of his current low back complaints.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
that any identified low back disability 
was present in service or is otherwise 
related to military service.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  

5.  The veteran must be given adequate 
notice of the dates and places of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


